DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The reference(s) cited within the IDS document(s) submitted on 3/2/2020 have been considered.

	
	Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant’s related patent USPN 10,548,365 B2, with claimed pointe shoe and pressure sensor for activating when the performer stands en pointe (claim 1) and an RF transceiver operatively connected to the pressure sensor (claim 4).
Markison et al. (US PGPub 2018/0054663 A1) teaches (Figs. 1, 3 and 4) shoes with pressure sensor 20-1 and RF transceiver 34.
Woo et al. (US PGPub 2008/0258921 A1) teaches (Fig. 2) a footwork training system and method with shoes with a plurality of sensors 209 used to provide feedback to the user to aid in learning new dancing routines or yoga postures (Paragraphs 4, 5 and 90).
Schmutte (US PGPub 2011/0265348 A1) teaches (Figs. 1-3) an insert for a pointe shoe to fill the voids within the box of the shoe in order to optimally distribute the weight of the dance (Paragraph 55).
Chiang (USPN 7,083,296 B2) teaches (Fig. 1) LED ribbon 25 that activates in response to a pressure sensor 31.
MacGregor (US PGPub 2010/0146822 A1) teaches (Figs. 1 and 2) a dancing shoe with lights 3 (Paragraph 154) that activate in response to the correct curvature of the dance move (Paragraph 146).

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
While the prior art recognizes the utility of standing en pointe in an en pointe shoe (Woo et al.) and also recognizes using pressure sensors to provide feedback for dancing or yoga poses (Markison et al.), the prior art does not teach or suggest the claimed system of improving a dance technique, method for improving a dance technique or kit for enhancing a pointe shoe for improving a dance technique with a plurality of pressure sensors that are activated when the performer stands en pointe and a unit that determines the indication of an accuracy or efficacy of a performer standing en pointe based on the plurality of pressure sensors.  
It is noted that the claims of Applicant’s related patent USPN 10,548,365 are similar in scope, but recite only a singular pressure sensor and not a plurality of pressure sensors.  Furthermore, the dependent claims recite an RF transceiver operated when the pressure sensor is activated, but do not recite the indication of an accuracy or efficacy based on the plurality of sensors.  
Using a plurality of sensors allows for feedback based on lighting to teach the dancer when the dancer is placing the weight distribution or technique for the en pointe correctly and thus practicing proper technique (Applicant’s Specification Paragraphs 49-51).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811. The examiner can normally be reached M-W, 2-10PM EDT; Alternate Th 2-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Y.H/Examiner, Art Unit 2875                    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875